713 N.W.2d 41 (2006)
Donald A. MEYERS, Relator,
v.
K BYTE-HIBBING MANUFACTURING, and TIG Insurance Company, Respondents.
No. A06-154.
Supreme Court of Minnesota.
May 1, 2006.
Thomas R. Longfellow, Stacie R. McBride-Cox, Longfellow Law Office, St. Paul, MN, for Appellant.
Thomas L. Cummings, Jardine, Logan & O'Brien, P.L.L.P., Lake Elmo, MN, for Respondent.
Mike Hatch, Attorney General, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Amicus Curiae.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 22, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Paul H. Anderson
Associate Justice